 



Exhibit 10.3
(SEAGATE LOGO) [f29810f2981001.gif]



***CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
SUBSTRATE PRODUCT SUPPLY AGREEMENT
This Product Supply Agreement (“Agreement”) is between Seagate Technology
International (“Seagate”), Komag USA Malaysia Sdn. (“Komag Malaysia”) and Komag,
Incorporated (“Komag” and collectively “Supplier”). The individuals signing this
Agreement represent that they are authorized to sign on behalf of their
companies.
Seagate Technology International

     
Signature:
  4/s/ David A. Wickersham
 
   
Print Name:
  David A. Wickersham
 
   
Title:
  President and Chief Operating Officer
 
   
Date:
  February 23, 2007
 
   
Address for Notices
  Attn: Corporate Contracts
to Seagate:
  Mailstop SV15A2
 
  c/o Seagate Technology LLC
 
  920 Disc Drive
 
  Scotts Valley, CA 95066
 
  USA
 
   
Phone No.:
  831-439-7646
 
   
Fax No.
  831-438-7132
 
   
Effective Date:
  January 1, 2007
 
   
Expiration Date:
  December 31, 2008
 
   
Agreement No.:
  53663

Komag USA Malaysia Sdn.

     
Signature:
  4/s/ Oung Kheng Huat
 
   
Print Name:
  Oung Kheng Huat
 
   
Title:
  Vice President & Managing Director
 
   
Date:
  February 23, 2007
 
   
Address for Notices
  Attn: Vice President & Managing Director
to Supplier:
  Komag USA Malaysia Sdn.
 
  Bayan Lepas Free Industrial Zone
 
  Phase III
 
  11900 Penang
 
  Malaysia
 
   
Phone No.:
  (604) 6439-449
 
   
Fax No.
  (604) 8506-125

Komag, Incorporated

     
Signature:
  4/s/ Tim Harris
 
   
Print Name:
  Tim Harris
 
   
Title:
  Chief Executive Officer
 
   
Date:
  February 23, 2007
 
   
Address for Notices
  Komag, Incorporated
to Supplier:
  1710 Automation Parkway
 
  San Jose, CA 95131
 
  Attn: Chief Financial Officer
 
   
Phone No.:
  (408) 576-2000
 
   
Fax No.
  (408) 944-9234

-1-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
     The parties agree as follows:
     1. PRODUCT ORDERS
          1.1. Product and Price List. Exhibit A provides a list of products
(“Products”) that Seagate may purchase from Supplier and the prices that
Supplier will charge. Seagate and Supplier may update the price list from time
to time by agreement to reflect changes to the Products or prices.
          1.2. Orders. Seagate will order Product by either issuing a pull
signal or by submitting purchase orders.
          1.3. Order Acceptance. All orders placed under this Agreement, will be
deemed accepted by Supplier unless Supplier notifies Seagate in writing to the
contrary within [****] business days after receiving the order.
          1.4. This Agreement Controls. If the terms of this Agreement
contradict the terms of any purchase order or order acknowledgment, the terms of
this Agreement will take precedence. No boilerplate terms in either party’s
order-tracking documents will apply.
          1.5. Affiliated Purchasers. Seagate’s affiliates that control, are
controlled by, or are under common control with Seagate may purchase Products
under this Agreement directly from Supplier at the same prices and on the same
terms set forth in this Agreement.
          1.6. Contract Manufacturers. Seagate’s contract manufacturers may
purchase Products under this Agreement directly from Supplier at the same prices
and on the same terms as set forth in this Agreement, so long as the contract
manufacturer purchases the Products to incorporate into Seagate products and
Supplier will bill the contract manufacturer directly, subject to such contract
manufacturers meeting Supplier’s standard credit review criteria.
          1.7. Right to Incorporate and Resell. Seagate may incorporate the
Products into Seagate products and may resell the Products in any market Seagate
elects. The right to resell the Product is specifically limited to Seagate
products, which are defined as any products made by or for Seagate. Seagate may
not resell the Supplier Products that are not incorporated into Seagate products
on a standalone basis.
     2. PRICING
          2.1. [****].
          2.2. Cost Reductions. Supplier will work with Seagate to reduce the
costs and expenses to make and deliver the Products to Seagate. [****]
          2.3. Audit. Seagate may have a third party bound by an appropriate
nondisclosure agreement audit Supplier’s records, on reasonable notice not more
than [****] and during regular business hours, to confirm that Supplier is in
compliance with this section. Seagate will give Supplier reasonable notice
before any audit, and will bear the cost of the audit. If the audit discloses
that Supplier has not complied with this section, Supplier will immediately
refund Seagate the difference in the amount it should have charged Seagate and
Supplier will also reimburse Seagate for the cost of the audit.
     3. SHIPMENT AND DELIVERY
          3.1. Incoterms. Unless specified otherwise on Exhibit A, Supplier will
ship all Products to Seagate “DDU DESTINATION.”

-2-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
     (a) The term DDU means Delivered Duty Unpaid, as defined in International
Chamber of Commerce, Incoterms 2000. Supplier will pay the costs and bear the
risk of loss to deliver the Products to Seagate’s destination. Supplier will pay
the costs and bear the risk of loss for any warehousing before delivery to the
destination.
     (b) Seagate’s destination will always be the incoming dock at Seagate’s
factory unless shipped to Thailand in which the final destination is the
designated warehouse, regardless of whether the Products are shipped through an
intermediary cross-dock facility, or stored in a “just-in-time” warehouse or
vendor managed inventory before delivery to the incoming dock at Seagate’s
factory.
          3.2. Supplier Managed Inventory. Supplier will establish a supplier
managed inventory stocking location system at a Seagate-designated location on
Seagate’s premises (“SMI Location”) where Supplier will maintain an inventory of
its Products. Supplier will be responsible for the costs and risk of loss for
its Products at the SMI Location. Supplier shall maintain [****] of inventory,
or other mutually acceptable stocking level of inventory, at the SMI Location.
Supplier will replenish the SMI Location to the minimum stocking levels as
Seagate pulls Products. After receiving Seagate’s notice to pull Product,
Supplier will have Products shipped from the SMI Location to Seagate.
          3.3. Import and Export Formalities. If Products will be exported or
imported before arriving at Seagate’s final ship-to destination, Supplier will
be the exporter of record and will be responsible for performing all export
formalities; Seagate will be the importer of record and will be responsible for
performing all import formalities. Unless otherwise agreed in writing between
the parties, Supplier will use Seagate’s freight forwarders and will coordinate
transportation with Seagate to minimize or eliminate import and export taxes,
duties and freight charges. Any shipping delay expenses will be the shipping
party’s responsibility. For imports to the United States, Supplier will provide
the customs clearance documentation specified in Exhibit B.
          3.4. On-Time Delivery. If Supplier does not deliver any Product on the
delivery date specified by Seagate or fails to maintain the minimum inventory
level in the SMI Location set forth above, then Seagate may purchase substitute
product and charge Supplier any additional cost incurred, including the
difference between a higher price charged for the substitute product and the
price Seagate would have paid to Supplier for the Product..
          3.5. Packaging and Marking. Supplier will mark the Products for
shipment as designated by Seagate and pursuant to Seagate’s marking
specification. Supplier will package the Products for shipment in accordance
with standard commercial practices acceptable to common carriers at the lowest
shipping rate available.
          3.6. Electronic Delivery. The parties may exchange electronic
documents in lieu of printed purchase orders, order acknowledgements, forecasts
and similar documents. Consistent with Section 17.9 below, each party will
establish the necessary operating systems to support electronic data
interchange, which may include EDI, Web-DI, FTP or XML as mutually agreed, in
standard formats. Each party will be responsible for its respective costs
incurred in sending and receiving electronic transmissions.
          3.7. Product Acceptance. Products purchased under this Agreement will
be subject to inspection and test by Seagate or its designees at such times and
places as agreed between the parties. Unless otherwise specified in any order,
final inspection and acceptance of Products by Seagate will be at Seagate’s
facilities.
     4. INVOICING AND PAYMENT
          4.1. Invoices and Payment Terms. Supplier may invoice Seagate with
each delivery, Payment will be due [****] from the date Seagate pulls the
Product from the SMI Location. Seagate’s local finance department may designate
specific days of the month as deadlines for submitting invoices. If Supplier
submits

-3-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
its invoices after the deadline, then the invoice will not be deemed received by
Seagate until the next invoice deadline.
          4.2. Right to Offset. If at any time Seagate has any credits owing
from Supplier, Seagate may offset the credits against any payments due to
Supplier.
     5. PRODUCT SPECIFICATIONS AND CHANGES
          5.1. Product Specifications. Supplier will comply with the Product
descriptions and specifications referenced in Exhibit C and any other agreed
upon specifications, standard operating procedures, or processes furnished or
adopted by Seagate, and Products will be in full compliance with Supplier’s
corresponding samples furnished to and approved by Seagate (collectively the
“Specifications”).
          5.2. Specification Changes. Supplier may not change the form, fit, or
function of any Product, or its manufacturing process or manufacturing location
without Seagate’s prior written approval. Seagate may change the Specifications
at any time. Supplier will use its best efforts to comply with the changes. The
parties will discuss in good faith any impact of Seagate’s proposed
Specifications changes on Supplier’s costs and applicable pricing.
          5.3. Product Information. Supplier will provide the following
information regarding the Products to Seagate upon request:
     (a) a bill of materials that includes all material used in manufacturing or
assembly processes, and the related costs;
     (b) a list of component and process sub-suppliers;
     (c) a complete diagram flow chart for all Products with lead-time
identified for key process steps; and
     (d) a description of the manufacturing process and a list of the equipment
used in the manufacturing process.
          5.4. Seagate Property. Supplier will return to Seagate any tools,
drawings, or other materials provided by Seagate at the termination of this
Agreement or upon Seagate’s request.
     6. FORECASTS, CAPACITY PLANNING, AND FLEXIBILITY
          6.1. Forecasts. Seagate will provide forecasts to Supplier from time
to time as agreed between the parties. Seagate’s forecasts are not binding on
Seagate.
          6.2. Capacity Planning. Supplier will provide a written notice to
Seagate within [****] working days after receiving Seagate’s forecasts,
regarding whether it can meet Seagate’s forecasts. Supplier will notify Seagate
immediately if it is unable to meet any forecast. Supplier will procure and
maintain all necessary equipment, personnel, facilities, and other materials
required to manufacture Products according to the Specifications in volumes
sufficient to meet Seagate’s forecasts, up to the mutually-agreed volumes as
specified by this Agreement.
          6.3. End-of-Life Capacity. Supplier will give Seagate at least [****]
notice before it stops accepting orders for any Product. During the [****]
notice period, Seagate may continue to place orders for the discontinued
Product. Seagate may schedule deliveries of the discontinued Product for up to
[****] after the last date that Supplier will accept orders. If, at the time of
Product discontinuance, Supplier is Seagate’s sole-source of the discontinued
Product, Supplier will continue to manufacture and deliver the discontinued
Product to Seagate until Seagate has qualified a new source for the discontinued
Product. Seagate will inform Supplier if

-4-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
Seagate intends to use Supplier as a sole source for a Product, which shall
require Supplier’s consent in Supplier’s sole discretion.
          6.4. [****]
          6.5. Downside Flexibility. Seagate may reschedule any delivery up to
[****] beyond the original delivery date. Seagate may cancel any purchase order,
in whole or in part, without any liability owed to Supplier, as follows:
     (a) [****]. If Product is customized for Seagate, then the parties will
negotiate cancellation charges in good faith based upon reasonable lead times
and offsets using: (a) Seagate’s Forecast related to Product mix, (b) reasonable
component work-in-process, (c) reasonable component lead time, (d) the level of
component customization.
     (b) [****].
     7.  PRODUCT WARRANTY
          7.1. Warranty Period. The warranty period for the Products will be
[****] from the date of delivery to Seagate unless a different warranty period
is specified in Exhibit A. The Products will be free from defects in material,
workmanship, and design for the warranty period identified in the Product
Warranty section of this Agreement, and will conform to the Specifications
(collectively “Quality Standards”). The warranty for the replaced or repaired
Product will be the same as the original Product.
          7.2. Warranties Terms. During the warranty period Supplier warrants
the following:
     (a) The Products will fully comply with the Specifications;
     (b) The Products will fully comply with Seagate’s Product Stewardship
Requirements;
     (c) The Products will be free from defects in material, workmanship and
design;
     (d) The Products will meet the Quality Standards set forth in Exhibit D;
     (e) The Products will be of merchantable quality; and
     (f) The Products will be fit for the use intended by Seagate.
          7.3. Additional Warranties.
     (a) Supplier represents and warrants to Seagate as follows:
     (1) Supplier is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was organized,
(ii) Supplier has the right, power and authority to enter into and perform its
obligations under this Agreement, and (iii) Supplier owns or has acquired and
shall maintain all necessary rights, power, and authority to provide Product
contemplated herein.
     (2) The execution and delivery of this Agreement and the performance
hereunder by Supplier does not and will not violate, conflict with or constitute
a breach of or default under or require any consent pursuant to any law, rule or
regulation presently applicable to it, its articles of incorporation, bylaws or
other governing instruments, any order, decree, judgment or award of any court,
regulatory body or other tribunal, or any agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound.

-5-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
     (3) There is no threatened (to Supplier’s knowledge) or pending litigation
relating to the Product and there is no actual or threatened (to Supplier’s
knowledge) claim against Supplier alleging the violation, infringement, or
misappropriation of any third party’s rights relating to the Product.
     (b) Seagate represents and warrants to Supplier as follows:
     (1) Seagate is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was organized, and (ii)
Seagate has the right, power and authority to enter into and perform its
obligations under this Agreement.
     (2) The execution and delivery of this Agreement and the performance
hereunder by Seagate does not and will not violate, conflict with or constitute
a breach of or default under or require any consent pursuant to any law, rule or
regulation presently applicable to it, its articles of incorporation, bylaws or
other governing instruments, any order, decree, judgment or award of any court,
regulatory body or other tribunal, or any agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound.
          7.4. Warranty Remedies. If the Products do not meet the warranties, at
Seagate’s option, Seagate may elect one or more of the following remedies to be
performed at Supplier’s expense:
     (a) Seagate may require Supplier to repair or replace Product;
     (b) Seagate may return Product to Supplier at Supplier’s expense for a full
refund;
     (c) Seagate may correct the non-compliance and charge Supplier for the cost
to make the correction; and
     (d) Seagate may engage third parties to provide substitute products and
charge Supplier for the costs of obtaining the substitute products from the
third parties, including the difference between any higher price paid for the
substitute products and the price Seagate would have paid to Supplier for the
Products.
          7.5. Remedies Nonexclusive. The remedies listed above are in addition
to any other remedies available to Seagate in law or equity.
     8. RELIANCE ON SUPPLIER
          8.1. Advice Regarding Intended Use. Seagate will rely on Supplier’s
expertise and advice in the selection and use of Supplier’s Product. Supplier
will assign personnel to work with Seagate who are reasonably qualified to
advise Seagate in the selection and use of Supplier’s Product. Supplier must
request relevant information from Seagate regarding Seagate’s selection and use
of Product, and must notify Seagate if it believes that there are potential
problems in Seagate’s selection and use of Product.
          8.2. Return of Product. If a Product does not function properly in the
manner in which it is used by Seagate, and if Seagate provided sufficient
information to Supplier regarding Seagate’s intended use for the Product such
that Supplier should have known that the Product would not function properly,
then Seagate may return the Product to Supplier as non-conforming.

-6-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
          8.3. Limits on Reliance. Supplier will have no obligation to accept
return of non-conforming Products under this Reliance on Supplier section, if
Seagate does not disclose sufficient information about its intended use of
Products, or if Supplier warns Seagate in writing of a potential problem with
Seagate’s intended use of Products and Seagate disregards Supplier’s warnings.
     9. ONGOING QUALITY AND RELIABILITY
          9.1. Quality Standards. Supplier will comply with the Quality
Standards set forth in Exhibit D.
     10. CONTINUITY OF SUPPLY
          10.1. Allocation of Resources. [****].
          10.2. Advisory Personnel. If Supplier is unable to provide the
Products in the quantity and quality actually ordered by Seagate to the extent
of the committed capacity, Supplier will allow Seagate to send advisory
personnel to Supplier’s facility to review the manufacturing and delivery of the
Products. [****].
          10.3. March-In Rights. If Supplier is the sole source or exclusive
source for Product in accordance with Section 6.3, with reasonable advance
notice, Seagate may enter into and use Supplier’s facility to perform
inspections, testing, physical inventory counts, and other activities directed
at assisting Supplier to restore continuity of supply. Supplier will cooperate
with Seagate and provide available space and facilities for Seagate’s
activities. Seagate will pay the actual operational expenses to use Supplier’s
resources.
          10.4. Manufacturing Rights. If Supplier is the sole source or
exclusive source for Product in accordance with Section 6.3, and Seagate is
unable, through exercise of its advisory personnel rights and march-in rights as
described in sections entitled “Advisory Personnel” and “March-In Rights” above,
to secure a continuity of supply of Products in the actual quantity and quality
ordered by Seagate, then Supplier will cooperate with Seagate in effecting the
orderly transfer of the manufacture and supply of Products to a facility
operated by Seagate or a third party designated by Seagate. Supplier grants to
Seagate the royalty-bearing right to manufacture the Products and to have the
Products manufactured by third parties, including the rights to make, have made,
use, import, offer for sale, sell, use, reproduce, distribute, and make
derivative works of Products for the purposes of securing a continuity of supply
of Products in the actually quantity and quality ordered by Seagate.
     11. CONFIDENTIALITY
          11.1. Marking Confidential Information. During this Agreement, each
party may learn confidential business or technical information related to the
disclosing party (“Confidential Information”). In order to be protected under
this Agreement, any Confidential Information must be clearly marked as
“confidential,” “secret” or with a similar legend. No party will have any
responsibility under this Agreement for any information that is not so marked at
the time of disclosure. Any oral or visual disclosures must be designated as
confidential at the time of the disclosure and confirmed as confidential in a
written notice delivered within 20 days after the disclosure, describing the
oral or visual information disclosed and stating that the information is
confidential.
          11.2. Nondisclosure. Each party will protect the Confidential
Information of the other party against unauthorized disclosure using the same
degree of care, but no less than a reasonable care as it uses to protect its own
information of a similar kind. The Confidential Information may be disclosed to
employees, affiliates, or consultants of the recipient who have entered into
nondisclosure agreements with the recipient. Supplier may only use Seagate’s
Confidential Information for the benefit of Seagate.
          11.3. Confidentiality Period. The duty to protect Confidential
Information expires [****] after expiration of this Agreement.

-7-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
          11.4. Exclusions. The obligations of confidentiality do not apply to
information that (a) is generally known to the public or otherwise in the public
domain other than through breach of confidentiality; (b) the other party can
show was known to the recipient before receipt from the disclosing party; (c) is
disclosed by a third party without breach of any obligation of confidentiality;
(d) is independently developed by the recipient; or (e) is required to be
disclosed by a court, administrative agency, or other governmental body, or by
operation of law.
          11.5. Return of Information. Upon expiration or termination of this
Agreement, each party will return or destroy the Confidential Information of the
other upon written request.
          11.6. Other Nondisclosure Agreements. The parties may enter into other
nondisclosure agreements governing specific disclosures. To the extent that the
terms governing a specific disclosure are more restrictive than the terms of
this Agreement, the more restrictive terms will control regarding the specific
disclosure.
          11.7. Publicity. Neither party may disclose the existence or terms of
this Agreement to any third party without the prior written consent of the other
except as required by law or as necessary to comply with other obligations
stated in this Agreement. Neither party may issue any press releases related to
this Agreement without the written consent of the other party.
     12. INDEMNIFICATION AND DEFENSE
          12.1. General Indemnification. Supplier will defend and indemnify
Seagate and Seagate’s affiliates, directors, employees and contractors
(collectively, “Indemnitees”) against any claim or action and all resulting
losses, damages and expenses (including reasonable attorneys’ fees and the
expenses of other professionals) (“collectively, “Claims”) brought by a third
party against an Indemnitee arising from an allegation of Supplier’s negligence
or willful misconduct, or breach of this Agreement.
          12.2. Infringement Indemnification. Supplier will defend and indemnify
each Indemnitee against all Claims arising out of, resulting from or related to
any allegation that Product provided by Supplier infringes or misappropriates
any patent, copyright, trademark, trade secret, trade name, trade dress, mask
work or other intellectual property or proprietary right (collectively “IP
Rights”) of a third party. If Seagate or any if its subsidiaries or affiliates
is prevented or, in Seagate’s opinion is likely to be prevented from using
Product by reason of any such Claim, then Supplier will, at its sole expense,
use its best efforts to (a) obtain all rights required to permit the use of such
Product by Seagate, its subsidiaries and affiliates; or (b) modify or replace
the Product to make it non-infringing, provided that the replacement of such
Product is satisfactory to Seagate. If Supplier is unable to achieve either
option above within 30 days after issuance of an injunction or notice from
Seagate, then either party may immediately terminate this Agreement and upon
termination, Supplier will promptly refund Seagate the price originally paid by
Seagate and all shipping, storage and all related costs for all affected Product
that is returned or destroyed. The foregoing is Seagate’s sole remedy for a
breach of the warranty in Section 7.3(a)(3) or any Claim of infringement or
misappropriation of any intellectual property right.
          12.3. Notification and Defense Obligations. Seagate will promptly
notify Supplier of any Claim for which it seeks indemnity under the terms of
this Agreement, provided, however, that Seagate’s failure to give prompt notice
will not relieve Supplier of its indemnity obligation except to the extent that
the Supplier shows that such failure actually prejudiced the Supplier. Seagate
will permit Supplier to control, in a manner not adverse to the Indemnitees, the
defense and settlement of any such Claim using counsel reasonably acceptable to
Indemnitees. Indemnitees may employ counsel at their own expense with respect to
any such Claim, provided that if counsel is employed due to a conflict of
interest or because Supplier does not assume control of the defense, then
Supplier will bear such expense. Indemnitees will give reasonable assistance and
cooperation to Supplier in the defense of the Claim. Supplier will not admit
liability or enter into any settlement that adversely affects Indemnitees’
rights or interests without their prior written approval.

-8-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
     13. LIMITATION OF LIABILITY
          13.1. Limitation of Type of Liability. Seagate will not be liable to
Supplier, and Supplier will not be liable to Seagate, for any consequential,
incidental, indirect, special, economic, or punitive damages, or any lost
profits or lost revenues, even if it has been advised of the possibility of such
damages.
          13.2. Limitation of Amount of Liability. except for liability arising
from willful or reckless misconduct, breach of confidentiality, or misuse of
intellectual property, Seagate will not be liable to Supplier, and Supplier will
not be liable to Seagate, regardless of the basis of liability or the form of
action, [****].
     14. TERM AND TERMINATION
          14.1. Effective Date and Expiration Date. This Agreement is effective
from the Effective Date through the Expiration Date shown on the first page.
          14.2. Renewal. After the Expiration Date, this Agreement will
automatically renew for successive one year terms unless either party notifies
the other party that they will not renew the Agreement at the end of the
then-current term.
          14.3. Termination for Convenience . Either party may terminate this
Agreement for any reason by providing [****] prior written notice to the other.
          14.4. Termination for Cause. Either party may terminate this Agreement
(a) immediately upon written notice if (i) the other party breaches a material
obligation of this Agreement that by its nature is incurable; (ii) a receiver is
appointed for the other party or its property; (iii) the other party makes an
assignment for benefit of its creditors; (iv) proceedings are commenced by or
for the other party under any bankruptcy, insolvency, or debtor’s relief law, or
(v) the other party liquidates or dissolves its business or attempts to do so,
or (b) upon written notice if the other party breaches a material obligation of
this Agreement and does not cure such breach within thirty (30) days after
delivery of written notice of such breach
          14.5. Effect of Termination or Expiration. Upon termination or
expiration of this Agreement, its provisions will continue to apply to all
undelivered orders that were accepted by Supplier while the Agreement was in
force.
     15. DISPUTE RESOLUTION
          15.1. Good-Faith Negotiation. The parties will attempt to resolve any
dispute relating to this Agreement through good-faith informal negotiation.
          15.2. Mediation. If the parties are unable to resolve the dispute
through good faith informal negotiation, they will participate in mediation
before an agreed mediator from Judicial Arbitration and Mediation Services
(“JAMS”). Either party may initiate mediation by providing a written request for
mediation to the other party and to JAMS. The request must describe the dispute
and the relief requested. The mediation will be scheduled within ten business
days after the request. The mediation will take place at a JAMS facility in
California. The parties will cooperate with JAMS and with one another in
selecting a mediator from a JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties will participate in the mediation in good
faith. The parties will bear their own expenses in mediation, but will share all
fees to JAMS equally.
          15.3. Arbitration. If the parties are unable to resolve the dispute
through mediation, they will submit the dispute to final, binding arbitration
under JAMS International Arbitration Rules
(www.jamsadr.com/rules/international_arbitration_rules.asp) (“JAMS Rules”).
Either party may initiate arbitration by providing a written request for
arbitration to the other party and to the JAMS. The arbitration will be held in
Santa Clara County, California, USA. The arbitrator will be selected in
accordance with the JAMS

-9-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
Rules and must have expertise in the subject matter of the dispute. The
arbitrator may award specific performance, injunctions, or other equitable
relief. Judgment upon any arbitration award may be entered in any court with
jurisdiction over either party. If either party fails to appear at any properly
noticed arbitration proceeding, an award may be entered against the absent
party. The parties will bear their own expenses in arbitration, but will share
all fees to JAMS equally.
          15.4. Equitable Relief. Either party may seek equitable relief to
enforce the rights granted in this Agreement to obtain a temporary restraining
order or other provisional remedy to preserve the status quo or prevent
irreparable harm. The rights granted in this section 15.4 are critical to
Seagate’s business and Seagate’s ability to service its customers; and the loss
of these rights cannot be adequately compensated or measured in monetary
damages. Accordingly, the rights granted under this section are the proper
subject of an order of specific performance, mandatory injunction, or other
appropriate preliminary or permanent equitable relief.
          15.5. Survival and Attorney’s Fees. This Dispute Resolution section
will survive the Agreement’s termination or expiration. This Dispute Resolution
section may be enforced by any court of competent jurisdiction, and a party
seeking enforcement will be entitled to an award of all costs, fees and
expenses, including attorney’s fees, to be paid by the party against whom
enforcement is ordered.
     16. INSURANCE
          16.1. General Insurance Requirements. at its own expense, at all times
during the term of this Agreement and as otherwise provided below, provide and
maintain in effect those insurance policies and minimum limits of coverage as
designated below, and any other insurance required by law, regulations or orders
in any state or country where this Agreement is to be performed, with companies
licensed to do business in the state or country in which the Agreement is to be
performed, with an A.M. Best’s Insurance Rating of [****] or better, and that
will comply with each of the requirements below. These minimum insurance
requirements must not be interpreted in any way to limit Supplier’s liability
under this Agreement, including but not limited to Supplier’s defense and
indemnity obligations.
          16.2. Workers’ Compensation and Employer’s Liability Insurance. If
Supplier has employees or acquires employees during the term of this Agreement,
then Supplier must maintain Workers’ Compensation insurance as required by
statute, law or regulation of the nation, state, territory or province having
jurisdiction over such employees, and Employer’s Liability insurance with limits
not less than [****].
          16.3. Commercial General Liability Insurance. Supplier must maintain
Commercial General Liability insurance on an occurrence, not claims-made, basis,
with limits of not less than [****] per occurrence and [****] in the annual
aggregate. Such limits may be provided either by a Commercial General Liability
policy alone, or by a combination of Commercial General Liability, Umbrella
Liability or Excess Liability insurance provided that the Umbrella Liability or
Excess Liability insurance is on terms at least as broad as the underlying
Commercial General Liability policy. Such insurance must include coverage for
bodily injury, property damage, advertising and personal injury,
products/completed operations, contractual liability and cross-liability. Such
insurance must include Seagate, its subsidiaries and affiliates, and their
respective directors, officers, employees and agents as additional insureds.
Such insurance must be primary to and noncontributory with any insurance
otherwise maintained by or afforded to Seagate, its subsidiaries and affiliates,
and their respective directors, officers, employees and agents.
          16.4. Automobile Liability Insurance. Supplier must maintain
Automobile Liability insurance covering all owned, non-owned and hired vehicles
used by Supplier in connection with this Agreement, with limits of not less than
[****].
          16.5. Errors and Omissions (Professional Indemnity) Insurance.
Supplier must maintain Errors and Omissions (Professional Indemnity) insurance
with coverage limits of no less than [****] per occurrence or

-10-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
per claim and [****] in the annual aggregate. If such insurance is maintained on
a claims-made basis, then Supplier must continue to maintain such insurance for
three years after termination of this Agreement
          16.6. Proof of Insurance. Supplier must provide Seagate with proof of
insurance satisfactory to Seagate at the time this Agreement is executed or
within a reasonable time thereafter and within a reasonable time after coverage
is renewed or replaced. Any acceptance of insurance certificates by Seagate, or
Supplier’s failure to provide such certificates, will not limit or relieve
Supplier of its duties and responsibilities with respect to maintaining
insurance assumed by Supplier under this Agreement. Supplier’s certificate of
insurance must note that the insurers issuing such coverage must endeavor to
provide Seagate with 30 days’ prior written notice in the event of cancellation
or non-renewal of coverage.
          16.7. Waiver of Subrogation. Except where prohibited by law and except
with respect to the (Errors and Omissions) Professional Liability insurance
required above, Supplier and its insurers waive all rights of recovery or
subrogation against Seagate, its subsidiaries and affiliates, and their
respective directors, officers, employees and agents, but only to the extent of
liabilities falling within Supplier’s indemnity obligations under the terms of
this Agreement.
     17. MISCELLANEOUS
          17.1. Relationship of the Parties. Supplier and Seagate are
independent contractors.
          17.2. No Intellectual Property Rights Granted. Except as expressly
provided, this Agreement does not grant either party any right to the other
party’s patents, copyrights, trademarks, trade secrets, or other forms of
intellectual property.
          17.3. Assignment. Unless permitted by this Section, neither party may
assign this Agreement in whole or in part without the consent of the other
party. A party will not unreasonably withhold its consent to a request for
assignment. Subject to Seagate’s right to terminate below, either party may
assign this Agreement, without the need for consent, pursuant to a sale of all
or substantially all of its assets, a merger, corporate reorganization of
corporate form, or change of control (a “Change of Control”). Supplier will give
Seagate notice of an impending Change of Control as soon as feasible (subject to
confidentiality and other requirements). If Supplier undergoes a Change of
Control, Seagate will have the right to terminate this Agreement on written
notice to Supplier, which notice shall be effective, at Seagate’s option, either
immediately upon the closing of the transaction that results in the Change of
Control, or on such later date as set forth in the notice. If, and to the
extent, this Agreement continues for any period of time following the effective
date of such Change of Control, Supplier agrees that it will (i) allow Seagate
representatives reasonable access to Supplier’s manufacturing facilities to
permit Seagate to monitor and protect its interests under the Agreement and
(ii) ensure that Seagate’s intellectual property, Specifications, product
roadmap and other Confidential Information will not be disclosed to any third
party without Seagate’s prior written consent. No such termination by Seagate
will be deemed a material breach of the Agreement by either party.
          17.4. Compliance with all Laws. Supplier, and all Product supplied and
work performed under this Agreement, must comply with all applicable laws and
regulations in effect, including those governing environment, health and safety,
and labor and employment practices. Supplier must require that its sub-suppliers
also comply with all applicable laws and regulations in effect. Upon request,
Supplier will certify that it complies with all applicable laws and regulations.
Seagate may audit Supplier to confirm Supplier’s compliance with this Section.
          17.5. Manufacturing Process Inspections. Seagate may inspect
Supplier’s manufacturing locations, warehouses, and other facilities during
normal business hours with reasonable notice to Supplier. Supplier will provide
Seagate with its own inspection, quality and reliability data upon request.

-11-



--------------------------------------------------------------------------------



 



     (SEAGATE LOGO) [f29810f2981001.gif]
          17.6. Export Controls. Each party will comply with all applicable
export, re-export and foreign policy controls and restrictions imposed by the
U.S. and the country in which they are located, including the U.S. Export
Administration Regulations. Supplier may not export, re-export or allow to be
disclosed, any technical data received from Seagate or the product of any
technical data to any person or destination to the extent prohibited by law.
          17.7. English Language; Governing Law. English is the authoritative
text of this Agreement, and all communications and proceedings must be conducted
in English. If this Agreement is translated, then the English language version
will control. The laws of the State of California, USA govern this Agreement,
without regard to any conflicts of laws rules. The United Nations Convention on
Contracts for International Sale of Goods does not apply to this Agreement.
          17.8. Continued Provision of Service.
               (a) Written Disaster Recovery Plan. Supplier must provide a
written disaster recovery plan to Seagate within 30 days after execution of this
Agreement. The disaster recovery plan must demonstrate Supplier’s ability to
ensure continuity of supply of the Products in the quantity forecasted by
Seagate and the quality required under this Agreement. Upon Seagate’s request,
Supplier will evaluate and test its disaster recovery plan and certify to
Seagate that the plan is fully operational.
               (b) Force Majeure. Neither party will be liable to the other if
its performance is delayed by acts of nature beyond its control. If a force
majeure condition prevents Supplier’s performance for more than 30 days, then
Seagate may terminate this Agreement or cancel any unfilled orders without
liability owed to Supplier.
          17.9. Severability; Survival. The terms of this Agreement are
severable. If any term is unenforceable for any reason, then that term will be
enforced to the fullest extent possible, and the Agreement will remaining in
effect. All obligations that by their terms or nature survive termination of
this Agreement will continue until fully performed.
          17.10. Written Amendments; Electronic Business Transactions. This
Agreement may be changed only by written amendment signed by both parties. The
parties may exchange electronic documents in lieu of printed purchase orders,
order acknowledgments, or forecasts. Supplier will comply with Seagate’s
designated system of exchanging electronic documents and will bear its own costs
to participate in the system. Neither party will contest the validity or
enforceability of electronically transmitted purchase orders or order
acknowledgments on the grounds that they fail to comply with the Statute of
Frauds or similar laws requiring that contracts be in writing (such as UCC
Section 2-201 or any state-law equivalent). Neither party is prohibited from
asserting that an electronic document is invalid for any reason that would also
invalidate a written document.
          17.11. Entire Agreement; No Waiver; Notices. This Agreement and the
documents referred to in it are the entire agreement of the parties with respect
to this subject matter, superseding all prior or contemporaneous agreements. No
failure or delay in exercising any right will be considered a waiver of that
right. All notices and other communications must be delivered to the addresses
designated on the first page of this Agreement.
          17.12. Headings. The headings of the sections of this Agreement are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.
          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original and all of which taken
together will constitute one and the same instrument.

-12-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
EXHIBIT A
PRODUCT AND PRICE LIST

a.   Volume. Komag will supply and Seagate will purchase, provided Product meets
Seagate’s specifications, pricing and quality targets, up to the following total
volume of nickel plated and polished substrates (“NPP”) Product during the term
of this Agreement:

         
 
  Q1 07   [****] pieces
 
  Q2 07   [****] pieces     Q3 07 and for the remaining term of the Agreement
[****] pieces per quarter.

b.   Volume Adjustments. Komag will make available to Seagate, up to a total of
[****] pieces in Q1 07 and up to [****] pieces in Q2 07. [****].   c.   Pricing.
The following Komag prices are considered [****] commitments and are based on
Seagate fiscal calendar consumption. All prices are [****], as defined in
International Chamber of Commerce Incoterms 2000, and both parties mutually
agreed freight forwarder subcontractors.

  i.   The price for [****] is [****].     ii.   The price for [****] is [****].
    iii.   The price for [****] will be based on the following:

  1.   For [****] pieces a quarter: the price will be [****].     2.   For
[****] pieces a quarter: the price will be [****]; and     3.   For [****]
pieces or more a quarter: [****].

  iv.   The price for [****] will be based on the following:

  1.   [****].     2.   [****].     3.   Pricing based on [****] price schedule.

d.   [****] Flexibility. The parties agree on the following [****] flexibility:

  i.   [****].     ii.   [****].     iii.   [****].     iv.   [****].     v.  
Komag will make reasonable effort to meet [****] supply requests and at a
minimum provide the following [****] production for Seagate products:

  1.   From 1/1/07 to 7/1/07: [****].     2.   From 7/1/07 to 12/31/07: [****].
    3.   From 1/1/08 to the end of the agreement: [****].

  vi.   Komag will make reasonable effort to respond with shipments to meet all
Seagate product schedules and purchase order changes. Komag lead time for
shipment to meet Seagate schedules and purchase order changes will not exceed
[****] upon Aluminum Blank supply availability.

-13-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]



EXHIBIT B
CUSTOMS CLEARANCE DOCUMENTATION
International Trade Compliance. The goods licensed or sold under this Agreement,
and the transaction contemplated by this Agreement, which may include technology
and software, are subject to the customs and export control laws and regulations
of the United States (“U.S.”) and may also be subject to the customs and export
laws and regulations of the country in which the products are manufactured or
received. Further, under U.S. law, the goods shipped under this Agreement may
not be sold, leased or otherwise transferred to restricted countries, or used by
a restricted end-user or an end-user engaged in activities related to weapons of
mass destruction including, without limitation, activities related to designing,
developing, producing or using nuclear weapons, materials, or facilities,
missiles or supporting missile projects, or chemical or biological weapons.
Supplier acknowledges that it is Supplier’s responsibility to comply with and
abide by those laws and regulations, and that any customer or vendor that
Supplier requests that Seagate route Product to directly has also been made
aware of the associated export controls.
For Product that must be cleared through customs, Supplier must provide customs
documentation (sometimes referred to as a “proforma invoice” or “customs
invoice”) for the purpose of facilitating customs clearance. The customs
documentation must be in English and must include the following information:
1. SHIPPING INFORMATION

  §   Date of shipment;     §   Invoice number and shipment number;     §  
Seagate purchase order number;     §   Shipper name and address;     §   Ship to
party (name and address) and bill to party (name and address);     §   Supplier
Custom Broker (name);     §   Wood packaging material adherence with ISPM15 (
International Standard for Phytosanitary Measures No. 15) (i.e., must be either
heat treated or fumigated with methyl bromide and marked with an approved
international mark certifying treatment);     §   Name, contact information and
signature of responsible individual — must be a responsible employee of the
exporter who has knowledge or who can readily obtain knowledge of the
transaction;     §   Incoterm and named place; and     §   Shipment gross
weight.

2. PRODUCT INFORMATION

  §   Description of Product, grade or quality, as well as marks, numbers, and
symbols under which the Product is sold, if applicable — for product
description, use generic terms by which each item is commonly known.     §  
Product quantities, including quantity of Product per each individual
package/box, the number of packages/boxes, the number per pallet, the number of
pallets, and the corresponding weights – the information must be sufficiently
detailed to enable identification and matching of Product in the shipment
against line items on the shipping invoice;     §   Seagate part numbers

-14-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]

  §   Seagate Descriptions as indicated in P.O.     §   Quantities     §   Unit
of Measurement     §   Country of origin (place of manufacture) by part and
quantity     §   FCC ID number, if any     §   FDA accession number, if any; if
the invoice contains multiple pages, each page must be number, preferably in the
following format: X of Y pages     §   Product net metric weight     §  
Manufacturer’s Identification code/MID number (for textile products shipped to
the U.S.)     §   Third Party product appraisal report on used equipment (if
applicable)     §   Product classification information including:

  o   Harmonized Tariff Schedule number     o   Export Control Classification
Number (ECCN)

  §   U.S. Commodity Classification Automated Tracking System number (CCATS
number, if applicable)     §   U.S. export license number and expiration date
(if applicable)     §   U.S. License Exception designator (if applicable)

3. PRICING INFORMATION

  §   Unit purchase price and type of currency (if the merchandise is not
purchased, the value or usual price in the country or exportation);     §   All
charges upon the Product, itemized by name and amount, including freight,
insurance, commission, cases, containers, coverings and cost of packing, repair
and calibration;     §   Total purchase price and terms of payment – customs
regulations require every shipping invoice accurately reflect the price to be
paid by Seagate. The shipping invoices are used to declare the value of the
imported Product for customs entry. Software purchases must indicate the full
purchase price of the software regardless of delivery method, e.g. CD-ROM,
download. Accordingly, 100% accuracy is required. Post-shipment price increases
can render declarations inaccurate; therefore, price increases may not be
applied to Product already shipped or in JIT or VMI inventories;     §   All
“free of charge” items must have a commercial value listed for Customs purposes.

Any goods or services furnished to Supplier for the production of the Product
not included in the invoice price (e.g. assists such as dies, molds, tools,
engineering work) — however, goods or services furnished in the destination
country are excluded.
4. GLOBAL SUPPLY CHAIN SECURITY PROGRAMS
In addition to the customs documentation listed above, Supplier will provide
Seagate with verification that they have reviewed their supply chain processes
and have the appropriate security measures in place to guard against cargo theft
and cargo terrorism. Supplier will conduct a self-audit of its transit lanes and
of the carriers that are bringing the Products into the USA.
If Supplier is eligible to participate in the US Customs-Trade Partnership
Against Terrorism (“C-TPAT”) program, Seagate may require that supplier apply
for participation and Supplier will provide Seagate with written updates
regarding the status of Supplier’s C-TPAT application every 90 days. Upon
acceptance,

-15-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
Supplier will provide Seagate with a copy of its Memorandum of Understanding
with U.S. Customs and Border Protection and a copy of its C-TPAT compliance
certificate.
Seagate may require Supplier to apply for and participate in similar programs in
other jurisdictions as they are implemented and as Supplier becomes eligible,
such as the New Computerized Transit System (“NCTS”) proposed for the European
Union.

-16-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
EXHIBIT C
PRODUCT DESCRIPTION AND SPECIFICATIONS INCORPORATED BY REFERENCE

                          Form               Document       Factor   Platform  
Product   Document Title/Description/Part No.   Number   Rev  
[****]
  [****]   [****]   [****]   [****]     [****]  

-17-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
EXHIBIT D
QUALITY STANDARDS
Commitment to Seagate’s Quality Requirement
1. Yield Benchmark. [****].
2. Product Stewardship Requirements. Seagate’s current Product Stewardship
Requirements are referenced in Exhibit C. Seagate will update the Product
Stewardship Requirements from time to time and will make the updated versions
available to Suppler. Updated versions of the Product Stewardship Requirement
will automatically be incorporated into, and become a part of, this Agreement
without any further action by the parties. Supplier must immediately notify
Seagate if any of its Products include chemicals or compounds in amounts that
exceed the threshold amounts listed in the Product Stewardship Requirements.
Each shipment of Products to Seagate will constitute a certification by Supplier
that the Products shipped meet the Product Stewardship Requirements. Upon
Seagate’s request, Supplier will provide sufficient documentation to Seagate to
show that the Products conform to the Product Stewardship Requirements. Supplier
will maintain processes and policies designed to protect the environment and
employee health and safety at any facility where services related to this
Agreement are performed.
3. ISO 9000 Certification. Supplier must have a total quality system in place
that meets ISO 9000 certification requirements.
4. Corrective Action. Whenever a Product does not perform as warranted, Seagate
may request that Supplier implement a containment plan within [****] after the
failure. Supplier must provide Seagate with a detailed failure analysis
identifying root cause within five days after the failure. Supplier will work
with Seagate to determine the effect of the failures on Seagate’s products and
customers; and Supplier will implement a corrective action plan that is
acceptable to Seagate to eliminate the effect of the failures on Seagate’s
products and customers. Supplier will maintain the effectiveness of all
corrective actions implemented as well as apply these corrective actions to
other Products when and where applicable.
5. Epidemic Failure; Product Recall. In addition to the warranty in Section 7 of
the Agreement, Supplier will be obligated to remedy any Epidemic Failure of
Products. An Epidemic Failure will be defined as the occurrence of multiple
failures of the same Products for the same cause, to the extent that the failure
rate of the Products exceeds Seagate’s allowable DPPM described in the
Specifications If there is an Epidemic Failure, then Seagate may require
Supplier to accept return of all affected Products and Seagate may elect to
recall and return to Supplier any affected Products that have been incorporated
into Seagate’s products and distributed to Seagate’s customers or end users. If
Seagate recalls affected Products from Seagate’s customers or end users, [****]
will BEAR THE COST OF recalling and returning the Products. Seagate to provide
documentation detailing costs.
6. Failure Rate. With respect to each Product, Supplier shall comply with the
failure rate limit(s) set forth below. Supplier will report to Seagate the
failure rates for each Product on a monthly basis. If the actual failure rate
for any Product exceeds the goal, then Supplier will designate a team that will
determine the root cause of the failure and will report to Seagate at weekly
meetings until the actual failure rate for the Product is below the goal.

-18-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
Early Failure Rate Defective Parts Per Million (“DPPM”). The early failure rate
DPPM, which represents the line fallout in Seagate’s printed circuit board
assembly, substrate, media and drive build factories, shall be less than [****]
DPPM. Supplier will demonstrate the early failure rate DPPM by performing
appropriate accelerated life testing on a statistically significant number of
parts, which are representative of the fabrication and package assembly
processes. If the Supplier’s process is not in control, then a [****] test
screen under appropriate environmental stress conditions may be required to
achieve the desired reliability level.
Defective Parts Per Million (“DPPM”). During the volume production phase, the
DPPM shall be no greater than [****] DPPM.
Even if a Product passes Seagate’s initial drive qualification testing and meets
the Specifications during the Product qualification procedure, the Product will
be deemed to have failed Seagate’s Quality Standards if any Seagate disc drive
incorporating the Products fails to achieve its specifications and the failure
is proven to be attributable to the incorporated Products. When material does
not meet Seagate’s Quality Standards, Supplier is expected to make commercially
reasonable efforts to assist Seagate in satisfying Seagate’s overall quality
objectives and in re-qualifying the Product for use by Seagate. Commercially
reasonable efforts include, but are not limited to, repair, replacement with new
Product, or return of Product with full credit in accordance with terms of this
Supply Agreement.
7. Quality Standard. To meet Seagate’s Quality Standards, Supplier agrees:
(a) To produce Product in accordance with all applicable Seagate Specifications
and all documents referenced in Specifications, including but not limited to
Exhibit C, Receiving Inspection and Testing Procedure, Discrepant Material
Procedure, and General Inspection Plan (GIP) Procedures;
(b) To provide, at Seagate’s request, actual performance metrics;
(c) To comply with DPPM levels as established by Seagate;
(d) To conduct ongoing reliability testing of Products as defined by Seagate’s
Quality Engineering department; and
(e) To meet Seagate’s Quarterly Business Review Scorecard Acceptance Level as
defined by Seagate’s Materials department and Supplier Quality Engineering
department.
Seagate may change its Quality Standards with [****] prior written notice to
Supplier. Supplier will use commercially reasonable efforts to comply with the
Quality Standards change requests and provide Seagate with a plan to implement
the Quality Standards changes, or an alternate proposal subject to Seagate’s
written approval, within [****].

-19-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
EXHIBIT E
BUSINESS CONTINUITY AND
EMERGENCY RESPONSE PLAN; DISASTER RECOVERY PLAN
A. GENERAL
     1. Supplier recognizes that these terms and conditions apply to each of
Supplier’s facilities, buildings, or operations that will be used to supply
Products under this Agreement, including those warehouses that will be used to
store property used in connection with the supply of Products.
     2. Supplier will maintain site-specific Emergency Response Plans and
Disaster Recovery Plans, which will be made available to Seagate upon request.
     3. Supplier shall disclose to Seagate upon request, fire protection designs
and capabilities for each warehouse building or operation that will store or
distribute property used in connection with supply of the Products.
B. COMPLIANCE WITH LAW
     1. Supplier must have a written and implemented plan that ensures
compliance with local environmental, health, safety and fire protection laws.
The plan must contain a description of potential hazards and corresponding
control plans, and details of how Supplier will ensure compliance with laws and
regulations and with the terms of the Agreement and this exhibit.
     2. Supplier must implement and maintain appropriate risk control and
response measures for foreseeable emergencies, including fire, natural disasters
at the operations or warehouse sites or during shipment.
     3. Seagate reserves the right, but not the obligation, to require Supplier,
to undertake periodic inspections in order to verify compliance with this
standard and any other requirements of the contract with Seagate. Seagate
reserves the right to inspect buildings and operations upon reasonable notice.
C. PROHIBITIONS FOR ALL FACILITIES USED TO STORE SEAGATE WIP AND FINISHED GOODS
     The following business risk conditions are prohibited at or near warehouses
used to store Seagate materials, such as finished product, components, or
manufacturing equipment:
     1. Storage of flammable liquids in any quantities greater than those
required for maintenance and operation of Supplier’s facilities.
     2. Storage of flammable or oxidizing gases or aerosols in any quantities
greater than those required for maintenance and operation of Supplier’s
facilities.
     3. Storage of toxic or corrosive liquids or gases in any quantities greater
than those required for maintenance and operation of Supplier’s facilities.

-20-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
D. REPORTING OF DISRUPTION OF PRODUCT SUPPLY
          Supplier will report to Seagate within one business day the discovery
of any incident that could result in the disruption of the supply of Product to
Seagate.
E. DISASTER RECOVERY PLAN
          Supplier will implement the following disaster recovery plan to ensure
the continuity of Product supply in the event of a major interruption to its
facilities’ ability to maintain production. These requirements include the
recovery of documentation, manufacturing systems, materials, key personnel, and
plan and equipment.
          1. General
          The objective of these requirements is to enable reinstitution of
supply of Product within a time period agreed upon by Seagate and Supplier.
          2. Requirements
     (a) Supplier will maintain backup copies of all documentation needed to
ensure supply of the Product, including but not limited to: drawings, files,
process aids, tooling drawings, process control data, materials receiving
inspection data, floor layouts, process flowcharts, bills of material, and
training plans.
     (b) Supplier will plan for restoration or replacement of manufacturing IT
systems and hardware.
     (c) Supplier will back up materials relating to supplier records, and will
negotiate supplier agreements to ensure replacement of critical parts.
     (d) Supplier will cross-train key personnel for purposes of replacement due
to a loss of any key individuals. Supplier will maintain adequate job
description and training materials to allow for hiring of replacements.
     (e) Supplier will identify a contingency plan for moving production to an
alternate facility if interruption of Product supply is estimated to exceed
10 days.

-21-